Mr. Justice Sharswood
delivered the opinion of the court, October 30th 1876.
Frederick Snyder, the appellee, entered into a written- contract with Nicholas Wolf, the owner of a saw-mill, by which he undertook to deliver at the mill “ all the hemlock timber now cut down *471and peeled on the Wentroth tract of land, formerly Rorabaugh’s, and on,the Pensacola tract,” on or before a certain day, Wolf agreeing to pay him therefor the sum of two dollars and fifty cents per thousand feet. Snyder fulfilled the contract by hiring teams and drivers, but did no hauling himself. The saw-mill, fixtures and other personal property of Wolf having been levied on and sold by the sheriff under two judgments by the appellant, an auditor was appointed to distribute the proceeds. He reported that Snyder was entitled to priority to the extent of two hundred dollars, under the provisions of the Act of April 9th 1872, Pamph. L. 47. Exceptions filed by the appellant were overruled and the report confirmed by the court, and from this decree this appeal was taken.
The only question presented is whether Frederick Snyder was a “miner, mechanic, laborer, or clerk.” These and these only are the classes of persons to whose claims priority is secured by the act. “ Miner, mechanic or clerk,” it is not pretended that he was. ■ Was he a laborer ? If he was a laborer it must be conceded that it does not matter in what manner his services were to be compensated,, whether by daily wages or by the quantity of lumber delivered. The act does not say wages, but “ all moneys that may be due or hereafter become due for labor and services.” What class of persons was intended tobe comprehended by the word “laborer?” We think this question has been very accurately answered by this court in Daniel Seider’s Appeal, 10 Wright 57. “ By laborers,” says Mr. Justice Woodward, in delivering the opinion of the court, “ we mean those who perform with their own hands the contract they make with the employer.” It is clear that Frederick Snyder does not fall within this description. The act meant to favor those who earned their money by the sweat of their own brows, not those who were mere contractors to have the work done, and whose compensation was the profit they would realize on the transaction. Had Snyder been a chief workman, and employed helpers or assistants, the case might have presented a different question, which it is not necessary here to determine; for it would seem that such helpers would be entitled to priority, and it is very clear that the act did not intend to give a double lien. In such case, if he had paid the assistants, he might be entitled to stand in their shoes- by substitution, and recover the balance as compensation agreed upon for his own services. A somewhat analogous question arose under the Mechanics’ Lien Lavra, and it was decided by this court, in Jones v. Shawhan, 4 W. & S. 257, that one who furnishes nothing but his superintendence and skill as an' undertaker had no right to file a lien for anything in pursuance of his contract as such. . “ It is he,” said Chief Justice Hibson, “ who has found the labor or material, and not-he who has ordered them, that is entitled to the lien. Were the contractor, as well as the mechanic or material-men, allowed to *472file, there might be double liens and possibly double recoveries, which the law does not tolerate.”
Decree reversed at the costs of the appellee, and record remitted that the proper award" of distribution may be made in the court below in conformity with this opinion.